DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 29 January 2021, the status of the claims is as follows:
Claims 21-24 and 27-34 are currently amended;
Claims 25 and 26 are previously presented; 
Claims 41-46 are new; and
Claims 1-20 and 35-40 are cancelled.
3.	The rejections of claims 35-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, 21-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, and under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, have been rendered moot in view of the Amendment, filed 29 January 2021, which cancelled these claims.
Response to Arguments
4.	Applicant’s arguments, see Remarks, pp. 8-10, filed 29 January 2021, with respect to the rejection of claims 21-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
5.	Applicant’s arguments, see Remarks, p. 10, filed 29 January 2021, with respect to the rejection of claims 21-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, and are persuasive in view of the Amendment, field 29 January 2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is discussed below.
6.	Applicant’s arguments, see Remarks, p. 8, filed 29 January 2021, with respect to the rejection of claims 21-34 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, p. 8, the following:
Without conceding the propriety of the rejection, claim 21 has been amended to recite that the apparatus is configured to receive an inspiratory measure, such as PIF or inhaled volume, determine an expiratory measure, such as PEF or FEV1, based on the inspiratory measure, and provide an indication of the expiratory measure via a user interface.
Accordingly, it is respectfully submitted that the rejections under 35 U.S.C. §101 are rendered moot.

However, respectfully, this argument is not persuasive.  The limitation “provide an indication of the expiratory measure via a user interface” merely provides abstract data to the user interface.  The user interface is not part of the claimed invention.  Thus, the 
Claim Objections
7.	Claim45 objected to because of the following informalities:  “peak expiratory flor (PEF)” in line 13 is a typographical error, and should be amended to “peak expiratoryflow (PEF)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.            Claims 21-34 and 41-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 21-34 and 41-44 are directed to an “apparatus”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.  
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 

…determine an expiratory measure based on the inspiratory measure, wherein the expiratory measure comprises a peak expiratory flow (PEF) when the inspiratory measure is PIF, and the expiratory measure is a forced expiratory volume in 1 second (FEV1) when the inspiratory measure is total inhaled volume…

This judicial exception is not integrated into a practical application because the additional limitations of “receive an inspiratory measure that is based on a user’s inhalation via a mouthpiece of a medicament delivery apparatus, wherein the inspiratory measure comprises a peak inspiratory flow (PIF) or total inhaled volume” in claim 21.  Furthermore, the additional limitation of “provide an indication of the expiratory measure via a user interface” in claims 21 and 38 add insignificant post-solution activity to the abstract idea that merely sends an abstract result of the mental process.  In addition, the additional limitation of “a processor configured to” in claim 21 are merely parts of a computer to be used as a tool to perform the mental process.  The additional limitation of “user interface” is not positively recited as part of the claimed apparatus.
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “receive an inspiratory measure that is based on a user’s inhalation via a mouthpiece of a medicament delivery apparatus, wherein the inspiratory measure comprises a peak inspiratory flow (PIF) or total inhaled volume” in claim 21, “receive a second inspiratory measure that is based on a second  measure comprises a second PIF or a second total inhaled volume” in claim 22, and “wherein the sensor comprises a pressure sensor, wherein the pressure sensor comprises a microelectromechanical system (MEMS) pressure sensor, a barometric MEMS pressure sensor, or a nanoelectromechanical system (NEMS) pressure sensor, the pressure sensor being configured to send the-at least one measurement to the processor, the at least one measurement being a sampling of a pressure differential or an absolute pressure” in claim 33.  Such limitations are conventional and routine in the art (see Johansson et al, U.S. Patent No. 5,392,768 A (“Johansson”), col. 26, ll. 57-68), and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
The additional limitations of “provide an indication of the expiratory measure via a user interface” in claims 21 and 38, “provide an indication of the second expiratory measure via the user interface” in claim 22, “provide an indication of the efficacy of the medicament delivery apparatus via the user interface” in claim 23, “provide an indication of the prediction of the future lung function via the user interface” in claim 24, and “provide an alert when the future lung function of the user indicates an exacerbation of a respiratory condition of the user” in claim 26, add insignificant post-solution activity to the abstract idea that merely send an abstract result of the mental process.  The additional limitations of “user interface” in the claims above are not positively recited as part of the claimed apparatus.

The additional limitations of dependent claims 22-25, 27, 28, 34-37, and 41-43 are merely directed to and further narrow the scope of the mental process.
The additional limitations of dependent claims 29-32 and 34 are directed to structural elements that do not further narrow the scope of the apparatus of claim 21 and are extraneous elements of the claimed apparatus.  Furthermore, these limitations merely append well-understood, routine, conventional activities previously known in the industry (see Johansson, figs. 1, 3, and 19A).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology or technical field; applying the mental process with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.  
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 21-34 and 41-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitation “provide an indication of the expiratory measure via a user interface”, and claims 22-24 and 29-31 refer to “the user interface”.  However, it is not clear whether the user interface is part of the claimed invention, as the claims do not define the user interface as part of the claimed invention.
	Claims 23-34 and 41-44 are rejected due to their dependencies, either directly or indirectly, on base claim 21.
	Claim 44 recites the limitation “receive additional inhalation data”.  However, prior inhalation data was not previously defined.  Thus, it is unclear whether this “additional inhalation data” refers to “an inspiratory measure” in claim 21, or some other physiological parameter.
	Claim 45 recites the limitation “provide an indication of the expiratory measure via a user interface”, and claim 46 refer to “the user interface”.  However, it is not clear whether the user interface is part of the claimed invention, as the claims do not define the user interface as part of the claimed invention.
	Claim 45 recites “a processor” in line 2, and “a processor” in line 3. It is not clear whether the two recitations define the same element or different elements.  Examiner first processor” in line 2, and “a second processor” in line 3.
Allowable Subject Matter
12.	Claims 21-34 and 41-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.
13.	Claims 21-34 and 41-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office Action.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 21-34 and 41-46, the closest prior art reference is Johansson et al, U.S. Patent No. 5,392,768 A (“Johansson”).
As to Claim 21, Johansson teaches the following:
An apparatus (“It is another object of this invention to provide an improved flow transducer for measuring breath flow both for sensing inspiration to deliver aerosolized material for inspiration by a patient, and for sensing inspiration, expiration, and inspiratory and expiratory pauses for measuring a patient's pulmonary function.”, see col. 4, ll. 22-27) comprising: 
a processor (“control electronics”) 50 configured to (see Control electronics 50 preferably includes a micro -controller device including a microprocessor, RAM and ROM memory, and buffers, and also includes external analog-to-digital converters, latches, RAM/ROM memory, and signal conditioning circuits for receiving  “” in col. 25, ll. 36-42), a sensor (“pressure transducer”) 505 (see “In operation of the present invention, as the patient inhales or exhales through the device, flow through path 601 is sensed at pressure tap 516 in wall 506 and at atmospheric pressure (not shown) by pressure transducer 505. The output signal of transducer 505 is converted to a digital value by control electronics 50 at a selected sampling rate and integrated at that sampling rate to obtain inhaled or exhaled volume.” in col. 27, ll. 1-8);
receive an inspiratory measure that is based on a user’s inhalation via a mouthpiece of a medicament delivery apparatus, wherein the inspiratory measure comprises a peak inspiratory flow (PIF) or total inhaled volume (“The output signal of transducer 505 is converted to a digital value by control electronics 50 at a selected sampling rate and integrated at that sampling rate to obtain inhaled or exhaled volume.”, see col. 27, ll. 5-8); 
…
As to Claim 45, Johansson teaches the following:
A system for inhalation monitoring (“It is another object of this invention to provide an improved flow transducer for measuring breath flow both for sensing inspiration to deliver aerosolized material for inspiration by a patient, and for sensing ”, see col. 4, ll. 22-27), the system comprising:
	…
a monitoring apparatus (“flow transducer system”) 600 comprising a processor (“control electronics”) 50 (see Control electronics 50 preferably includes a micro -controller device including a microprocessor, RAM and ROM memory, and buffers, and also includes external analog-to-digital converters, latches, RAM/ROM memory, and signal conditioning circuits for receiving and transmitting signals in and out of control electronics 50, in digital and/or analog form. “” in col. 25, ll. 36-42), a sensor (“pressure transducer”) 505 (see “In operation of the present invention, as the patient inhales or exhales through the device, flow through path 601 is sensed at pressure tap 516 in wall 506 and at atmospheric pressure (not shown) by pressure transducer 505. The output signal of transducer 505 is converted to a digital value by control electronics 50 at a selected sampling rate and integrated at that sampling rate to obtain inhaled or exhaled volume.” in col. 27, ll. 1-8), … ;
wherein the processor 50 is configured to receive data from the sensor 505 and determine an inspiratory measure of a user’s inhalation based on the user's inhalation (“The output signal of transducer 505 is ”, see col. 27, ll. 5-8), 
wherein the inspiratory measure comprises a peak inspiratory flow (PIF) or total inhaled volume (see “In this regard, during the inspiratory flow, the flow transducer system monitors and stores the peak flow rate and the total inhaled volume.” in col. 16, l. 27-30); and
…
However, the prior art of record does not teach the apparatus of claim 21, and the system of claim 45, including the following, in combination with all other limitations of the base claims, respectively: 
determine an expiratory measure based on the inspiratory measure, wherein the expiratory measure comprises a peak expiratory flow (PEF) when the inspiratory measure is PIF, and the expiratory measure is a forced expiratory volume in 1 second (FEV1) when the inspiratory measure is total inhaled volume; and 
provide an indication of the expiratory measure via a user interface.


Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/13/2021